DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 12/14/2020, and 4/15/2022 and have been reviewed by the Examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 228 from paragraph 27 of the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Element 228 is mentioned in paragraph 27 as being shown in figure 6a, however figure 6a uses element 128, rather than element 228.  
Appropriate correction is required.
Claim Objections
Claims 19, and 20 objected to because of the following informalities:  Claims 19, and 20 both say a first/second rotor system comprising a first/second rotor system, this language was changed in claims 1-15 to say a propulsion system comprising a rotor system, and similar changes should be made to these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 14, and 15 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Balayn et al. (US #6,276,633).
Regarding claim 1, Balayn teaches a propulsion system for a tiltrotor aircraft (1) having a wing (5), the tiltrotor aircraft operable in a hover flight mode and a forward flight mode (Column 5, line 64-Column 6, line 5), the propulsion system comprising: a fixed pylon (6); a rotor system (8, and 9) comprising a rotor system central axis (8, and 9 as seen in figure 2); a pivotable attachment (37, and Column 7, lines 24-56) coupling the rotor system to the fixed pylon (12, 15, and 32-40 as seen in figures 4a, and 5, and Column 7, lines 24-56), the pivotable attachment comprising a conversion axis (Column 7, lines 24-56), wherein the rotor system is configured to selectively rotate about the conversion axis (8, and XX as seen in figures 4a, and 4b, and Column 6, lines 27-49); a pylon conversion actuator (28) comprising; a first actuator mount directly coupled to the fixed pylon (28, and 30 as seen in figure 4a, as can be seen there is a mount that connects the actuator to the inner surface of the fixed pylon); a second actuator mount (27) directly coupled to the rotor system (27 as seen in figure 4a); and an extendable arm (28, 29, and 30) coupled to the first actuator mount and the second actuator mount (27, 28, 29, and 30 as seen in figure 4a) and actuatable between an extended position and a retracted position (28 as seen in figures 4a, and 4b); wherein in the extended position, the pylon conversion actuator places the rotor system in a first rotor position (8, and 28 as seen in figure 4a); and wherein in the retracted position, the pylon conversion actuator places the rotor system in a second rotor position (8, and 28 as seen in figure 4b).
Regarding claim 2, Balayn teaches the propulsion system of claim 1, wherein the second actuator mount is situated above the first actuator mount (As seen in figure 4b, when the rotor is in the vertical position the second actuator mount extends above the first actuator mount).
Regarding claim 9, Balayn teaches the propulsion system of claim 1, wherein the second actuator mount is configured to selectively pivot the pylon conversion actuator (27, 28, 29, and 30 as seen in figures 4a, and 4b).
Regarding claim 14, Balayn teaches the propulsion system of claim 13, wherein the rotor system further comprises a protruding mount structure (27 as seen in figure 4a) configured to directly coupled with the second actuator mount (27 as seen in figure 4a).
Regarding claim 15, Balayn teaches the propulsion system of claim 1, wherein the extendable arm is a segmented telescoping bar (28, 29, and 30 as seen in figures 4a, and 4b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Weir (US #3,766,790).
Regarding claim 3, Balayn teaches the propulsion system of claim 2, but does not teach that the first actuator mount and second actuator mount are oriented on a vertical axis that is approximately perpendicular with the wing.  However, Weir does teach that the first actuator mount and second actuator mount are oriented on a vertical axis that is approximately perpendicular with the wing (40, 42, and 44 as seen in figure 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the mounts oriented along a vertical axis approximately perpendicular to the wing because Balayn and Weir are both VTOL aircraft with conversion actuators to move the rotors.  The motivation for having the mounts oriented along a vertical axis approximately perpendicular to the wing is that it can help to strength the connection between the mounts as the rotor is tilting.
Claims 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Hymer (PGPub #2021/0107639).
Regarding claim 4, Balayn teaches the propulsion system of claim 1, wherein the first actuator mount and the second actuator mount couple the pylon conversion actuator to the fixed pylon and rotor system (6, 8, 27, 28, 29, and 30 as seen in figure 4a), but does not teach that the actuator is coupled at an angle.
However, Hymer does teach that the actuator is coupled at an angle (64 as seen in figure 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator coupled at an angle because Balayn and Hymer are both tilt rotor aircraft.  The motivation for having the actuator coupled at an angle is that it allows the actuator to be placed farther from the rotation axis which creates a larger moment arm and eases the transition of the rotor.
Regarding claim 12, Balayn teaches the propulsion system of claim 1, but does not teach that the pylon conversion actuator is offset from the pylon central axis.  However, Hymer does teach that the pylon conversion actuator is offset from the pylon central axis (60 as seen in figure 3, and the actuators represented by 60 as seen in figure 2, as can be seen for the rotors on the left wing the actuators are offset in the outboard direction relative to the central axis).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator offset from the central axis because Balayn and Hymer are both tilt rotor aircraft.  The motivation for having the actuator offset from the central axis is that it helps to keep the actuator from interfering with the motion of the rotor as it moves between a vertical and horizontal position.
Regarding claim 13, Balayn as modified by Hymer teaches the propulsion system of claim 12, but Balayn does not teach that the pylon conversion actuator is offset from the pylon central axis towards an outboard end of the wing.  However, Hymer does teach that the pylon conversion actuator is offset from the pylon central axis towards an outboard end of the wing (60 as seen in figure 3, and the actuators represented by 60 as seen in figure 2, as can be seen for the rotors on the left wing the actuators are offset in the outboard direction relative to the central axis).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the actuator offset in the outboard direction because Balayn and Hymer are both tilt rotor aircraft.  The motivation for having the actuator offset in the outboard direction is that it helps to maintain the efficiency of the main wing surface by not having a portion of it obstructed by the actuator.
Claims 5, 6, 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Fenny et al. (US #6,247,667).
Regarding claim 5, Balayn teaches the propulsion system of claim 1, but does not teach that in the hover flight mode, the rotor system is in the first rotor position (Abstract, lines 3-6); and in the forward flight mode, the rotor system is in the second rotor position.  However, Fenny does teach that in the hover flight mode, the rotor system is in the first rotor position; and in the forward flight mode, the rotor system is in the second rotor position (Abstract, lines 3-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors vertical when the actuator is extended and horizontal when it is retracted because Balayn, and Fenny are both tilt rotor aircraft.  The motivation for having the rotors vertical when the actuator is extended and horizontal when it is retracted is that it allows for the default rotor position in the event of failure of the actuator to be the forward flight position which is the more stable position for tilt rotor aircraft.
Regarding claim 6, Balayn as modified by Fenny teaches the propulsion system of claim 5, wherein the rotor system rests on a rotor downstop in the second rotor position (Shown below in figure 4a of Balayn).

    PNG
    media_image1.png
    713
    542
    media_image1.png
    Greyscale

Regarding claim 11, Balayn teaches the propulsion system of claim 1 but does not teach a redundant power source to power the pylon conversion actuator.  However, Fenny does teach a redundant power source to power the pylon conversion actuator (Abstract, lines 1-17, and Column 2, lines 30-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have back up power source because Balayn, and Fenny are both tilt rotor aircraft.  The motivation for having back up power source is that it allows the system to continue operating in the event of the failure of the primary power source.
Regarding claim 19, Balayn teaches a tiltrotor aircraft, the aircraft comprising: a fuselage body (2); a wing (5); a first rotor system (8, and 9) coupled to the wing (5, 8, and 9, as seen in figure 2) comprising: a first fixed pylon (6); a first rotor system (8, and 9); a first pivotable attachment (37, and Column 7, lines 24-56) coupling the first rotor system to the first fixed pylon (12, 15, and 32-40 as seen in figures 4a, and 5, and Column 7, lines 24-56) comprising a first conversion axis (Column 7, lines 24-56), wherein the first rotor system is configured to selectively rotate about the first conversion axis (8, and XX as seen in figures 4a, and 4b, and Column 6, lines 27-49); a first pylon conversion actuator (28) comprising; a first lower actuator mount directly coupled to the first fixed pylon (28, and 30 as seen in figure 4a, as can be seen there is a mount that connects the actuator to the inner surface of the fixed pylon, when the rotor is in a vertical position the mount on the rotor extends above the mount on the pylon); a first upper actuator mount (27, when the rotor is in a vertical position the mount on the rotor extends above the mount on the pylon) directly coupled to the first rotor system (27 as seen in figure 4a); and a first extendable arm (28, 29, and 30) coupled to the first lower actuator mount and the first upper actuator mount  (27, 28, 29, and 30 as seen in figure 4a) and actuatable between a first extended position and a first retracted position (28 as seen in figures 4a, and 4b); but does not teach that in the first extended position, the first pylon conversion actuator places the first rotor system in a first upright position; and wherein in the first retracted position, the first pylon conversion actuator places the first rotor system in a first forward position.
However, Fenny does teach that in the first extended position, the first pylon conversion actuator places the first rotor system in a first upright position (Abstract, lines 3-6); and wherein in the first retracted position, the first pylon conversion actuator places the first rotor system in a first forward position (Abstract, lines 3-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors vertical when the actuator is extended and horizontal when it is retracted because Balayn, and Fenny are both tilt rotor aircraft.  The motivation for having the rotors vertical when the actuator is extended and horizontal when it is retracted is that it allows for the default rotor position in the event of failure of the actuator to be the forward flight position which is the more stable position for tilt rotor aircraft.
Regarding claim 20, Balayn as modified by Fenny teaches the tiltrotor aircraft of claim 19 further comprising: a second rotor system (8, and 9 of Balayn) coupled to the wing (5, 8, and 9, as seen in figure 2 of Balayn) symmetrically aligned with the first rotor system about the fuselage body (2, 5, 8, and 9, as seen in figure 2 of Balayn) comprising: 64870-8837-0181, v. 1Application No.: 17/119,703Docket No.: RR60388.P116USa second fixed pylon (6 of Balayn); a second rotor system (8, and 9 of Balayn); a second pivotable attachment (37, and Column 7, lines 24-56 of Balayn) coupling the second rotor system to the second fixed pylon (12, 15, and 32-40 as seen in figures 4a, and 5, and Column 7, lines 24-56 of Balayn) comprising a second conversion axis (Column 7, lines 24-56 of Balayn), wherein the second rotor system is configured to selectively rotate about the second conversion axis (8, and XX as seen in figures 4a, and 4b, and Column 6, lines 27-49 of Balayn); a second pylon conversion actuator (28 of Balayn) comprising; a second lower actuator mount directly coupled the second fixed pylon (28, and 30 as seen in figure 4a of Balayn, as can be seen there is a mount that connects the actuator to the inner surface of the fixed pylon, when the rotor is in a vertical position the mount on the rotor extends above the mount on the pylon); a second upper actuator mount (27 of Balayn, when the rotor is in a vertical position the mount on the rotor extends above the mount on the pylon) directly coupled to the second rotor system (27 as seen in figure 4a of Balayn); and a second extendable arm (28, 29, and 30 of Balayn) coupled to the second lower actuator mount and the second upper actuator mount (27, 28, 29, and 30 as seen in figure 4a of Balayn) and actuatable between a second extended position and a second retracted position (28 as seen in figures 4a, and 4b of Balayn); but Balayn does not teach that in the second extended position, the second pylon conversion actuator places the second rotor system in a second upright position; and wherein in the second retracted position, the second pylon conversion actuator places the second rotor system in a second forward position.
However, Fenny does teach that in the second extended position, the second pylon conversion actuator places the second rotor system in a second upright position (Abstract, lines 3-6); and wherein in the second retracted position, the second pylon conversion actuator places the second rotor system in a second forward position (Abstract, lines 3-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors vertical when the actuator is extended and horizontal when it is retracted because Balayn, and Fenny are both tilt rotor aircraft.  The motivation for having the rotors vertical when the actuator is extended and horizontal when it is retracted is that it allows for the default rotor position in the event of failure of the actuator to be the forward flight position which is the more stable position for tilt rotor aircraft.
Claims 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Henning Jr. (PGPub #2016/0347448).
Regarding claim 7, Balayn teaches the propulsion system of claim 1, but does not teach that the first actuator mount is configured to selectively translate the pylon conversion actuator in a side- to-side motion and a forward and aft motion.  However, Henning does teach that the first actuator mount is configured to selectively translate the pylon conversion actuator in a side- to-side motion and a forward and aft motion (21 as seen in figure 4, and Paragraph 74, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first mount allow the actuator to move side to side and forward to back because Balayn and Henning are both aircraft with movable propulsion units.  The motivation for having the first mount allow the actuator to move side to side and forward to back is that it allows for greater freedom in the motion of both the engine and the actuator.
Regarding claim 8, Balayn as modified by Henning teaches the propulsion system of claim 7, but Balayn does not teach that the first actuator mount comprises a gimbal mount.  However, Henning does teach that the first actuator mount comprises a gimbal mount (21 as seen in figure 4, and Paragraph 74, lines 1-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the first mount be a gimbal mount because Balayn and Henning are both aircraft with movable propulsion units.  The motivation for having the first mount be a gimbal mount is that it provides a greater degree of freedom for the motion of the propulsion unit and actuator.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Fotouhie (PGPub #2019/0168861).
Regarding claim 10, Balayn teaches the propulsion system of claim 9, but does not teach that the second actuator mount comprises a clevis mount.  However, Fotouhie does teach that the second actuator mount comprises a clevis mount (74 as seen in figure 5).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the second mount be a clevis mount because Balayn and Fotouhie are both VTOL aircraft where the propulsion units are tilted by actuators.  The motivation for having the second mount be a clevis mount is that it places the connection in a double shear arrangement which helps to strengthen the connection.
Claims 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) in view of Horn et al. (PGPub #2021/0229797).
Regarding claim 16, Balayn teaches a method of using an instrument system in communication with a pylon conversion actuator for a tiltrotor aircraft, wherein the pylon conversion actuator (28) is directly mounted to a rotor system (27 as seen in figure 4a) and directly mounted to a fixed pylon (28, and 30 as seen in figure 4a, as can be seen there is a mount that connects the actuator to the inner surface of the fixed pylon), wherein the pylon conversion actuator has an extended position and a retracted position  (28 as seen in figures 4a, and 4b), wherein the flight position of the rotors is based upon whether the pylon conversion actuator is in the extended position or the retracted position (8, and 28 as seen in figures 4a, and 4b), and the motion of the pylon conversion actuator between extended and retracted positions causes the rotor to change from a forward flight and vertical flight positions (8, and 28 as seen in figures 4a, and 4b), but does not teach that the method comprising: receiving a signal from an instrument system; determining whether the rotors are in a forward flight position or a vertical flight position; sending a command to the actuator to tilt to the vertical flight position if the system is in the forward flight position; and sending a command to the actuator to tilt to the forward flight position if the system is in the vertical flight position.
However, Horn does teach that the method comprising: receiving a signal from an instrument system (Paragraph 4, lines 1-27); determining whether the rotors are in a forward flight position or a vertical flight position (Paragraph 4, lines 1-27, and Paragraph 32, lines 1-14); sending a command to the actuator to tilt to the vertical flight position if the system is in the forward flight position (304 as seen in figures 3a, and 3b, and Paragraph 30, lines 1-30, and Paragraph 32, lines 1-14); and sending a command to the actuator to tilt to the forward flight position if the system is in the vertical flight position (304 as seen in figures 3a, and 3b, and Paragraph 30, lines 1-30, and Paragraph 32, lines 1-14).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a method of receiving a signal, determining the current state of the rotor position, and then sending a signal to the actuators to change the position of the rotors because Balayn and Horn are both VTOL aircraft.  The motivation for having a method of receiving a signal, determining the current state of the rotor position, and then sending a signal to the actuators to change the position of the rotors is that it allows the system to change its flight configuration to help achieve its desired flight path.
Regarding claim 17, Balayn as modified by Horn teaches the method of claim 16 further comprising: placing the rotor system into a first rotor position by extending the pylon conversion actuator into the extended position (8, and 28 as seen in figure 4a of Balayn); and placing the rotor system into a second rotor position by retracting the pylon conversion actuator into the retracted position (8, and 28 as seen in figure 4b of Balayn).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Balayn et al. (US #6,276,633) as modified by Horn et al. (PGPub #2021/0229797) as applied to claim 17 above, and further in view of Fenny et al. (US #6,247,667).
Regarding claim 18, Balayn as modified by Horn teaches the method of claim 17 but does not teach that the first rotor position is an upright position; and the second rotor position is a forward position.  However, Fenny does teach that the first rotor position is an upright position (Abstract, lines 3-6); and the second rotor position is a forward position (Abstract, lines 3-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the rotors vertical when the actuator is extended and horizontal when it is retracted because Balayn, and Fenny are both tilt rotor aircraft.  The motivation for having the rotors vertical when the actuator is extended and horizontal when it is retracted is that it allows for the default rotor position in the event of failure of the actuator to be the forward flight position which is the more stable position for tilt rotor aircraft.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647